Motion for allowance of attorneys' fees granted July 30, 1935                      ON MOTION FOR ATTORNEYS' FEES                              (47 P.2d 946)
The respondent, Richard Denley, having prevailed on appeal, files a motion for the allowance of attorneys' fees in this court, on the authority of § 46-134, Oregon Code 1930, as amended by chapter 355, Oregon Laws, 1931.
The action was brought on a policy of casualty insurance. In the circuit court this litigant was allowed $400 attorneys' fees. The only objection made to the allowance of attorneys' fees here is that the appellant "has been informed that the attorneys for the plaintiff-respondent undertook the prosecution of the action" upon a contingent fee entitling respondent's attorneys to a certain percentage of any money recovered in the action.
The respondent is entitled to the allowance of attorneys' fees in this court unless the objection by the appellant is well taken: Christensen, Inc., v. Hansen Construction Company,142 Or. 549 (21 P.2d 195); Spicer v. Benefit Association ofRailway Employees, 142 Or. 574 *Page 58 
(17 P.2d 1107, 21 P.2d 187, 90 A.L.R. 517). Our attention has not been called to any statute or decision to the effect that a litigant may not be awarded attorney's fees in a case of this nature, which was prosecuted on a contingent fee. We see no merit in the objection.
On all the facts before us, we are of opinion that $300 is a reasonable amount to be allowed respondent as attorneys' fees in this court, and that sum is therefore allowed.
BELT, J., not participating. *Page 59